Citation Nr: 0121724	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  00-13 946	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for lumbar 
myositis.

2.  Entitlement to service connection for a right knee and 
leg disorder, including due to shin splints.

3.  Entitlement to service connection for a left knee and leg 
disorder, including due to shin splints.

4.  Entitlement to service connection for a left arm 
disorder.

5.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January to July 1998.

In January 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, granted the 
veteran's claim for service connection for lumbar myositis 
and assigned a 10 percent rating effective from the day 
following her discharge from the military.  However, the RO 
denied her other claims for service connection for right and 
left knee and leg disorders-including due to shin splints, 
for a left arm disorder, and for a bilateral hip disorder.  
She appealed the RO's decision to the Board of Veterans' 
Appeals (Board), requesting a rating higher than 10 percent 
for her lumbar myositis and a grant of service connection for 
the other conditions that were denied.


REMAND

In order to show that she is entitled to service connection 
for the conditions at issue, there must be medical evidence 
confirming the veteran currently has them, and medical 
evidence indicating there is a proximate causal relationship 
between each of these conditions and an injury or disease 
that she incurred in or aggravated during service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998), citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  And since she did not have sufficient evidence to 
satisfy these threshold minimum requirements, the RO 
denied all of her remaining claims for service connection as 
not well grounded.

There has been a significant change in the law during the 
pendency of this appeal, however.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
And this law redefined VA's obligations with respect to the 
duty to assist and included an enhanced duty to notify a 
veteran of information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also 
VAOPGCPREC 11-2000 (Nov. 27, 2000); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Records show the RO sent the veteran a letter in November 
1999, and more recently in May 2001, apprising her of the 
legal requirements alluded to above for establishing her 
entitlement to service connection for the conditions alleged.  
The RO also apprised her of the type of evidence needed to 
substantiate her allegations.  But after issuing the initial 
letter in November 1999, the RO did not attempt to contact 
the "Hospital de Area de Carolina," which the veteran 
listed as one of her sources of treatment on VA Form 21-4142 
when responding in December 1999 to the RO's request for this 
information.  In fact, the RO indicated in the May 2000 
Statement of the Case (SOC) that it was her responsibility, 
and not the RO's, to contact that private facility herself 
and obtain her medical treatment records, although she had 
provided all of the necessary information (the address, 
dates, etc.) for the RO to do this instead of her.  So 
because the RO did not ever contact that facility and at 
least attempt to obtain the treatment records in question, 
this case must be remanded to the RO because that was a clear 
violation of the VCAA.  A remand in this case also is 
necessary because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, and it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).


Still other development is necessary in this case pursuant to 
the VCAA to have the veteran undergo a VA medical evaluation, 
since she has never been examined for compensation purposes 
to obtain an opinion concerning the current severity of her 
service-connected lumbar myositis.  See 38 U.S.C.A. 
§ 5103A(d) (West. Supp. 2001); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Littke v. Derwinski, 1 Vet. App. 
90 (1990) (where the record does not satisfactorily reveal 
the current state of the veteran's disability, fulfillment of 
the statutory duty to assist includes the conducting of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one).  Also, since the veteran timely appealed the 
initial rating assigned for her lumbar myositis just after 
establishing her entitlement to service connection for this 
condition, the RO must consider her claim in this context-
which includes determining whether she is entitled to a 
"staged" rating to compensate her for times since 
filing her claim when this disability may have been more 
severe than at others.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.

2.  The RO should contact the Hospital de 
Area de Carolina at P.O. Box 2160, 
Carolina, Puerto Rico 00984, and obtain 
copies of the records located at that 
facility concerning the treatment the 
veteran has received there since June 
1999.  And for authorization to permit the 
release of these confidential records, see 
the veteran's VA Form 21-4142, which the 
RO received in December 1999.

3.  The RO should schedule the veteran for 
a VA compensation examination to obtain a 
medical opinion concerning the current 
severity of her 
service-connected lumbar myositis.  And 
since the purpose of obtaining this 
medical opinion is to resolve 
the dispositive question of whether she is 
entitled to a higher rating for this 
disability, to the extent possible, 
the physician providing the opinion should 
set forth his/her findings in a report 
demonstrating a discussion of the evidence 
and conclusions in this regard.  
All necessary clinical testing and 
evaluation should be completed, including 
range of motion studies measured in 
degrees with an indication of what 
constitutes "normal" range of motion.  
The examining VA physician also should, to 
the extent possible, indicate whether the 
veteran has additional functional 
impairment-above and beyond the 
limitation of motion objectively 
demonstrated, due to such additional 
symptoms as pain/painful motion, weakened 
movement, premature or excess 
fatigability, and incoordination, etc., 
including during times when her symptoms 
are most prevalent, such as during "flare 
ups."  See DeLuca v. Brown, 8 Vet. App. 
202 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59.  And prior to rendering 
the opinion concerning the severity of 
this disability, it is imperative that the 
examining physician review the medical and 
other evidence in the veteran's claims 
folder, as well as a copy of this remand, 
and that the physician provide the 
rationale underlying all opinions 
expressed-citing, if necessary, to 
specific evidence in the record.  The 
report of the opinion should be 
typewritten, for clarity and legibility, 
and should be associated with the other 
evidence of record.

4.  The RO also should, if necessary, 
schedule the veteran for any additional VA 
medical evaluations to obtain opinions 
concerning whether she currently has a 
right and left knee and leg disorder-
including due to shin splints, and, if so, 
the probable etiology of the condition(s) 
diagnosed.  The VA examiner(s) also should 
indicate whether she currently has a left 
arm disorder and a bilateral hip disorder 
and, if so, specify the diagnoses and 
comment on whether they are related to her 
service in the military.  And prior to 
rendering these opinions concerning these 
alleged conditions, it is imperative that 
the examining physician(s) review the 
medical and other evidence in the 
veteran's claims folder, as well as a copy 
of this remand, and that they provide the 
rationale underlying all opinions 
expressed-citing, if necessary, 
to specific evidence in the record.  The 
reports of the opinions should be 
typewritten, for clarity and legibility, 
and should be associated with the other 
evidence of record.

5.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran and her 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, she hereby is advised that her 
failure to fully cooperate in being reexamined may have 
negative consequences on the outcome of her claims.  
38 C.F.R. § 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


